Chalmers, C. J.,
concurring.-
The sixteenth section of Art. XII. of the State Constitution is in these words : “No county shall be denied the right to raise, by special tax, money sufficient to pay for the building and repairing of court-houses, jails, bridges, and other necessary conveniences for the people of the county, and money thus collected shall never be appropriated for any other pur*174pose ; provided, the tax thus levied shall be a certain per cent on all taxes levied by the State.”
We construed this section in Board of Supervisors v. Klein, 51 Miss. 807, and in Gamble v. Witty, 55 Miss. 26, as conferring upon the several Boards of Supervisors the right, unrestricted by legislative control, of levying such taxes as they thought fit for the purposes indicated in the section. This construction was adopted without discussion by counsel or any close analysis by the court. If it was wrong, it should be corrected ; since, to a construction of the Constitution relating solely to a question of public administration, aud which cannot involve rights of private property acquired upon the faith of the decision, the doctrine of stare decisis can have no proper application.
In the wisdom of that doctrine I am a firm believer, but it loses much if not all its force in a case like this. I incline to the opinion that the former construction was erroneous, though the matter is not free from doubt.
All power of taxation with us resides in the Legislature, and exists nowhere else save by legislative grant, unless this clause of the Constitution confers an independent power of levying taxes upon the Boards of County Supervisors. The section is either a negation of power to the Legislature or a grant of power to these boards. Let us scrutinize it in both aspects. If it is a negation of power to the Legislature, it is not a complete negation. That body, which would, but for this section, have the undoubted right to deny all power of taxation to the boards and to levy county taxes itself, leaving to the boards the control over the expenditure of such taxes, is not by this section prohibited from denying to them the right to levy excessive taxes, but only from denying the right to levy “ sufficient taxes.” If it was intended to deny them any control whatever over the subject, the word “ sufficient” should be omitted, and the clause should read: “No county shall be denied the right to raise, by special tax, money to pay for,” etc. But, the Legislature not being prohibited from de*175nying to the counties the right to levy taxés- which are more than sufficient for the purposes indicated, there must reside somewhere the right to determine what is sufficient. Where does this power reside? Is it in the courts? I think not; because it must ever be essentially an administrative or legislative question, in the settlement of which the courts would involve themselves in endless difficulties. Is it in the Boards of Supervisors? I think not; because, if so, the insertion of the word “sufficient” accomplishes no result whatever, the meaning of the sentence, under this view, being exactly the same with that word omitted. I conclude, therefore, that the power of determination resides in the General Assembly of the people — that universal depository of the taxing power, that independent department of the government which absorbs and swallows up all legitimate governmental functions which cannot be specifically located elsewhere.
The same result follows if we regard the section as a grant of power to the Boards of Supervisors. It is a grant of the right to levy, not unlimited taxes, but “sufficient” taxes; but if the boards are themselves the judges of the sufficiency of the taxes to be levied by themselves, the grant becomes unlimited, and the restrictive word “ sufficient” is stricken out. This word in no event must be stricken out, because it is the key-note of the sentence; and when the body that is to determine when it has been violated is ascertained, the meaning of the provision is fixed. It does not advance the argument to say that these boards are granted the power to levy the taxes as their judgment dictates, and that it is a mere matter of computation whether the taxes levied are more than sufficient, because the question still remains, “ Who is to be the computer? ”
If the right of the boards to determine the sufficiency of the taxes is unlimited, their right to determine for what purposes they are to be raised must be equally so ; since they may be appropriated either to court-houses, jails, and bridges, or to any “ other necessary county conveniences,” and these words must embrace everything that the boards, under one theory, or the Legislature, under the other, may see fit to indicate. It *176seems a doctrine truly alarming to hold that the Boards of Supervisors can determine what is a county convenience, and then levy such taxes as they see fit for its construction, and that their power’s in both respects are unlimited and illimitable. It is quite safe to say that no Constitution ever framed in America contains such a provision, unless ours does.
It is true that it seems to bo an idle thing to sar^ that the Legislature must not deny to the counties the right to raise such taxes as the Legislature thinks sufficient, but it is equally incongruous to grant to the Boards of Supervisors an unlimited power of taxation, provided they shall not levy more than they think sufficient. Compelled to choose one of the horns of this dilemma, I prefer the construction which gives the Legislature a supervisory control over the matter, because more in consonance with our past history and the general current of constitutional jurisprudence elsewhere, and more conducive to the public welfare. Whenever two theories of a constitutional provision seem equally admissible, it is the duty of this court to adopt that which is most in accordance with our historic methods and most promotive of the public interest. This is my construction of the clause. The Legislature, which alone possesses the power of taxation ordinarily, and grants a subordinate authority to such inferior bodies as.it pleases, is forbidden by this section to withhold from the counties the right of taxation for the purposes specified, to an amount sufficient to accomplish the ends ; leaving to the legislative wisdom, where so many other matters of importance are left, the determination of wheu that point is reached. If the Legislature prescribes no limit, the right of the county boards is unlimited. If it prescribes a limit it must be observed, unless it is a total prohibition of all taxes. It thus amounts to a qualified grant of power of taxation to the county boards, and a qualified prohibition to the Legislature.